UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4490



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RENE VALLADARES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:03-cr-00703-GRA-1)


Submitted:   April 6, 2007                 Decided:   August 17, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Isaac
Louis Johnson, Jr., Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rene Valladares pled guilty to one count of conspiracy to

possess with intent to distribute and conspiracy to distribute five

kilograms or more of cocaine and fifty kilograms or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846

(2000), and three counts of using a telephone to facilitate a

felony under the Controlled Substances Act, in violation of 21

U.S.C. § 843(b) (2000).      He appeals his 360-month prison sentence,

arguing that the district court erred by enhancing his sentence

after finding that Valladares was a leader of the conspiracy.

           Valladares’s sentence was reentered by the district court

in the course of a proceeding under 28 U.S.C. § 2255 (2000).            He

argues that the court should have conducted a formal resentencing

hearing at that time. We have recently held that, in circumstances

such as those present here, a formal resentencing is not necessary

when the district court merely corrects a sentence pursuant to

§ 2255.   See United States v. Hadden, 475 F.3d 652, 667-69 (4th

Cir. 2007).   Accordingly, the only issue before us is the district

court’s   application   of    the   role    enhancement   at   Valladares’s

original sentencing.

           A district court’s determination of the defendant’s role

in the offense is reviewed for clear error.               United States v.

Sayles, 296 F.3d 219, 224 (4th Cir. 2002). A four-level adjustment

for role in the offense is appropriate when “the defendant was an


                                    - 2 -
organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.”           U.S. Sentencing

Guidelines Manual § 3B1.1(a).       We have reviewed the record, the

district court’s findings, and the briefs of the parties on appeal,

and we conclude that the district court’s application of the role

enhancement was not clearly erroneous.

            Accordingly,   we   affirm    Valladares’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -